DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021, 8/12/2021, and 12/1/2021, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 recites a “computer readable storage medium” and the specification fails to provide antecedent basis for this limitation.  Without antecedent basis for “computer readable storage medium”, it is unclear if the limitation intended to be the same as the storage media described as part of the disclosed program product or whether it's intended to be broader than the disclosed storage media.  It is believed that the limitation “computer readable storage medium” is intended to claim something broader than the disclosed storage media and cover 
It is noted that the specification does disclose a computer-readable medium.  The Instant specification, 00410 teaches that this medium can include the material of a data signal that propagates in baseband or as part of a carrier wave, carrying computer-readable program code. Such propagated data signals may take many forms, including but not limited to electromagnetic signals, optical signals, or any suitable combination thereof. The computer-readable signal medium may also be any computer-readable medium other than the computer-readable storage medium that can transmit, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The program code embodied on the computer-readable medium may be transmitted using any suitable medium including, but not limited to: wire, fiber optic cable, radio frequency (RF), and the like, or any suitable combination thereof. However, the computer-readable medium described by the specification is open ended thus can also include transmission media; however, it is suggested to amend "computerreadable storage medium" to "non-transitory computer readable medium"; thus, directing the computer-readable medium to only physical mediums.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 10, 11, 14, 16, and 20, are rejected under 35 U.S.C. 102a1 as being anticipated by Anzures et al. (US 20140059434 A1, published: 2/27/2014).
Claim 1:  Anzures teaches a video playing control method, comprising:
upon detection of a touch operation on a first touchable element on a video playing interface, acquiring a feedback content generated based on related information of the touch operation and a preset response tactic, and displaying the feedback content on a browser page, the video playing interface, or a local page (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A) [Anzures, 0167, FIG. 8C]; Examiner's Note: wherein touch operation reveals video controls including a progress bar); and
upon detection of a touch operation on a second touchable element on the browser page, the video playing interface, or the local page, adjusting a play progress of a video according to the touch operation on the second touchable element (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]).

Claim 2:  Anzures teaches the method according to claim 1.  Anzures further teaches wherein with displaying the feedback content on a browser page, adjusting the play progress of the video according to the touch operation on the second touchable element, comprises: determining a target time point for adjusting the play progress of the video corresponding to the second touchable element, sending the target time point to an application for playing a video via the browser, and adjusting the play progress of the video to the target time point by the application for playing the video (if movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208) [Anzures, 0167, FIG. 8C]).

Claim 4:  Anzures teaches the method according to claim 1.  Anzures further teaches wherein adjusting the play progress of the video according to the touch operation on the second touchable element, comprises: determining a target time point for adjusting the play progress of the video corresponding to the second touchable element, and adjusting the play progress of the video to the target time point (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]).

Claim 7. (Currently Amended):  Anzures teaches the method according to claim 1.  Anzures further teaches wherein with displaying the feedback content on the browser page, the browser page is displayed on the same screen with the video playing interface, and the browser ([Anzures, FIG. 7A]; Examiner's Note: as illustrated video browser page includes interface components overlapped over the video browser).

Claim 10. (Currently Amended):  Anzures teaches a terminal device, comprising: at least one processor (processors 120 [Anzures, 0042, FIG. 1]); a memory configured to store at least one program (memory 102 [Anzures, 0042, FIG. 1]); the at least one program, when executed by the at least one processor, causing the at least one processor to implement operations comprising:
upon detection of a touch operation on a first touchable element on a video playing interface, acquiring a feedback content generated based on related information of the touch operation and a preset response tactic, and displaying the feedback content on a browser page, the video playing interface, or a local page (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A) [Anzures, 0167, FIG. 8C]; Examiner's Note: wherein touch operation reveals video controls including a progress bar); and
upon detection of a touch operation on a second touchable element on the browser page, the video playing interface, or the local page, adjusting the play progress of a video according to the touch operation on the second touchable element (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]).

Claim 11. (Currently Amended):  Anzures teaches a computer readable storage medium (memory 102 [Anzures, 0042, FIG. 1]), stored a computer program therein, when executed by a processor (processors 120 [Anzures, 0042, FIG. 1]), causes the processor to implement operations comprising:
upon detection of a touch operation on a first touchable element on a video playing interface, acquiring a feedback content generated based on related information of the touch operation and a preset response tactic, and displaying the feedback content on a browser page, the video playing interface, or a local page (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A) [Anzures, 0167, FIG. 8C]; Examiner's Note: wherein touch operation reveals video controls including a progress bar); and
upon detection of a touch operation on a second touchable element on the browser page, the video playing interface, or the local page, adjusting the play progress of a video according to the touch operation on the second touchable element (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]).

Claim 14:  Anzures teaches the method according to claim 2.  Anzures further teaches wherein with displaying the feedback content on the browser page, the browser page is displayed on the same screen with the video playing interface, and the browser page and the video playing interface partially overlap ([Anzures, FIG. 7A]; Examiner's Note: as illustrated video browser page includes interface components overlapped over the video browser).

Claim 16:  Anzures teaches the method according to claim 4.  Anzures further teaches wherein with displaying the feedback content on the browser page, the browser page is displayed on the same screen with the video playing interface, and the browser page and the video playing interface partially overlap ([Anzures, FIG. 7A]; Examiner's Note: as illustrated video browser page includes interface components overlapped over the video browser).

Claim 20:  Anzures teaches the terminal device according to claim 10.  Anzures further teaches wherein with displaying the feedback content on a browser page, adjusting the play progress of the video according to the touch operation on the second touchable element, comprises: determining a target time point for adjusting the play progress of the video corresponding to the second touchable element, sending the target time point to an application for playing the video via the browser, and adjusting the play progress of the video to the target time point by the application for playing the video (if movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208) [Anzures, 0167, FIG. 8C]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (US 20140059434 A1, published: 2/27/2014), in view of Oyamatsu et al. (US 20090129749 A1, published: 5/21/2009).
Claim 3:  Anzures teaches the method according to claim 2.  Anzures does not teach wherein at least one second touchable element is displayed on the browser page, and different second touchable elements displayed on the browser page correspond to different or same target time points.
However, Oyamatsu teaches wherein at least one second touchable element is displayed on the browser page, and different second touchable elements displayed on the browser page correspond to different or same target time points (the input device 103 is realized by… a liquid crystal touch panel [Oyamatsu, 0051].  A program reproduction screen 2100 that is capable of reproducing the chapter according to the embodiment of the present invention includes a progress bar display unit 2101, an automatic chapter reproduction display unit 2102, and a program video display unit 2103 [Oyamatsu, 0294]. In the progress bar display unit 2101, a progress bar indicating an entire length of the program is displayed and a reproduction position of the chapter in accordance with a content of the chapter data 1323 of the corresponding program is displayed as a chapter position 2104 [Oyamatsu, 0296, FIG. 21].  The position list accession unit 1316 selects the chapter section 1602 among the chapter data 1323 of the corresponding program and acquires all PTS units 1604 included in the chapter section. Subsequently, the acquired PTS unit 1604 is transferred to the video output unit 1318. The video output unit 1318 displays a reproduction position of a chapter corresponding to the acquired PTS unit 1604 on the progress bar [Oyamatsu, 0297, FIG. 21]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further Anzures to include the additional touchable elements associated with different playback positions feature of Oyamatsu.
One would have been motivated to make this modification to improve a traditional progress bar to include additional timestamp locations that can easily be selected.  This has the advantage of being able to quickly travel to a particular time without having to slide the progress bar back and forth which inevitably arrives at a time either before or after the intended time.  Adding specific time jumps eliminates this problem.

Claim 15:  The combination of Anzures and Oyamatsu, teaches the method according to claim 3.  Anzures further teaches wherein with displaying the feedback content on the browser page, the browser page is displayed on the same screen with the video playing interface, and the browser page and the video playing interface partially overlap ([Anzures, FIG. 7A]; Examiner's Note: as illustrated video browser page includes interface components overlapped over the video browser).

Claim 21:  Anzures teaches the terminal device according to claim 20.  Anzures does not teach wherein at least one second touchable element is displayed on the browser page, and different second touchable elements displayed on the browser page correspond to different or same target time points.
However, Oyamatsu teaches wherein at least one second touchable element is displayed on the browser page, and different second touchable elements displayed on the browser page correspond to different or same target time points (the input device 103 is realized by… a liquid crystal touch panel [Oyamatsu, 0051].  A program reproduction screen 2100 that is capable of reproducing the chapter according to the embodiment of the present invention includes a progress bar display unit 2101, an automatic chapter reproduction display unit 2102, and a program video display unit 2103 [Oyamatsu, 0294]. In the progress bar display unit 2101, a progress bar indicating an entire length of the program is displayed and a reproduction position of the chapter in accordance with a content of the chapter data 1323 of the corresponding program is displayed as a chapter position 2104 [Oyamatsu, 0296, FIG. 21].  The position list accession unit 1316 selects the chapter section 1602 among the chapter data 1323 of the corresponding program and acquires all PTS units 1604 included in the chapter section. Subsequently, the acquired PTS unit 1604 is transferred to the video output unit 1318. The video output unit 1318 displays a reproduction position of a chapter corresponding to the acquired PTS unit 1604 on the progress bar [Oyamatsu, 0297, FIG. 21]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of Anzures to include the additional touchable elements associated with different playback positions feature of Oyamatsu.
One would have been motivated to make this modification to improve a traditional progress bar to include additional timestamp locations that can easily be selected.  This has the advantage of being able to quickly travel to a particular time without having to slide the progress bar back and forth which inevitably arrives at a time either before or after the intended time.  Adding specific time jumps eliminates this problem.

Claims 5, 6, 12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (US 20140059434 A1, published: 2/27/2014), in view of Hall et al. (US 20160041998 A1, published: 2/11/2016).
Claim 5. (Currently Amended):  Anzures teaches the method according to claim 2.  Anzures further teaches wherein, determining a target time point for adjusting the play progress of the video corresponding to the second touchable element, comprises: determining a target time point for adjusting the play progress of the video corresponding to the second touchable element (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]).  Anzures does not teach according to information delivered by a server in advance.
However, Hall teaches according to information delivered by a server in advance (for each video file consumed (in any duration) by each user (on any device), the server 20 in one embodiment tracks and stores the following information: platform used for access to server 20 (e.g., desktop, laptop, tablet, etc., and operating system, such as iOS, Windows, Android, etc.); all video metadata tags for video clips begun; duration (e.g., total running time) of video files started; percent of video completed (total time watched and time into video TRT where exited/skipped); time of day for consumption of video file; Like or Dislike click actions; skip click actions; bitrate at which each video file was streamed; and interaction(s) with the video's progress bar. All such user actions can be logged and stored in database 25 in non-volatile storage [Hall, 0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of Anzures to include the server-controlled playback and associated metadata feature of Hall.
One would have been motivated to make this modification to improve streaming video platforms to allow for servers to host video playback and associated information.  This allows users to resume video on a second device at the same time stamp that they left said video at a first device.  This enables users to seamlessly enjoy their videos without having to scrobble through the progress bar and search for the moment they previously left off.

Claim 6:  The combination of Anzures and Hall, teaches the method according to claim 5.  The combination further teaches wherein, determining a target time point for adjusting the play progress of the video corresponding to the second touchable element according to information delivered by a server in advance, comprises: determining the first touchable element associated with the second touchable element according to an association between the second touchable element and the first touchable element delivered by the server in advance, acquiring configuration information of the first touchable element, acquiring a display (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]. [Hall, 0065]).

Claim 12:  Anzures teaches the method according to claim 4.  Anzures further teaches wherein, determining a target time point for adjusting the play progress of the video corresponding to the second touchable element, comprises: determining a target time point for adjusting the play progress of the video corresponding to the second touchable element (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]).  Anzures does not teach according to information delivered by a server in advance.
However, Hall teaches according to information delivered by a server in advance (for each video file consumed (in any duration) by each user (on any device), the server 20 in one embodiment tracks and stores the following information: platform used for access to server 20 (e.g., desktop, laptop, tablet, etc., and operating system, such as iOS, Windows, Android, etc.); all video metadata tags for video clips begun; duration (e.g., total running time) of video files started; percent of video completed (total time watched and time into video TRT where exited/skipped); time of day for consumption of video file; Like or Dislike click actions; skip click actions; bitrate at which each video file was streamed; and interaction(s) with the video's progress bar. All such user actions can be logged and stored in database 25 in non-volatile storage [Hall, 0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of Anzures to include the server-controlled playback and associated metadata feature of Hall.


Claim 13:  The combination of Anzures and Hall, teaches the method according to claim 12  The combination further teaches wherein, determining a target time point for adjusting the play progress of the video corresponding to the second touchable element according to information delivered by a server in advance, comprises: determining the first touchable element associated with the second touchable element according to an association between the second touchable element and the first touchable element delivered by the server in advance, acquiring configuration information of the first touchable element, acquiring a display start time of the first touchable element according to the configuration information of the first touchable element, and determining the display start time as a target time point for adjusting the play progress of the video corresponding to the second touchable element; or acquiring a target time point for adjusting the play progress of the video corresponding to the second touchable element delivered by the server in advance (the device displays a user selected video program on the touch screen display (8202). Upon detection of user contact with the touch screen display, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). If movement of a finger contact (e.g., 2316 in FIG. 7B) from a first position in the progress bar corresponding to a current playback position to a second position in the progress bar is detected (8206), then playback of the video program is restarted at a position within the video program corresponding to the second position in the progress bar (8208). In some embodiments, index information (e.g., 2308 and/or 2318 in FIG. 7B) corresponding to a current position of the finger contact within the displayed progress bar is displayed (8210) [Anzures, 0167, FIG. 8C]. [Hall, 0065]).

Claims 8, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (US 20140059434 A1, published: 2/27/2014), in view of Lewis et al. (US 20180309849 A1, published: 10/25/2018).
Claim 8. (Currently Amended):  Anzures teaches the method according to claim 1.  Anzures does not teach wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing a video, and displaying the feedback content through the WebView control.
However, Lewis teaches wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing a video, and displaying the feedback content through the WebView control (content associated with a page can be presented within an application executing on the mobile device in any suitable manner. For example, in some embodiments, the content can be presented within a web browser interface executing within the application, such as a WebView application or any other suitable web browser rendered within the application. A link within the content can be to a video provided by a video sharing service associated with the application that is to be provided through the application. The mechanisms described herein can intercept a selection of the link to the video through the WebView and can cause user interface elements associated with a video watch page to be loaded in the application while the video is buffered on the user device [Lewis, 0020].  Combining prior art elements according to known methods to yield predictable results [MPEP 2143 (A)]. Examiner's Note: this claim is describing the specific type of computer programming.  Computer programs are not patentable.  Instead, methods that can be embodied on a computer can be patented.  WebView is merely a type of computer program used for mobile devices such as Android).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of Anzures to include the WebView computer language feature of Lewis.
One would have been motivated to make this modification to allow users of Android to display web pages as a part of their activity layout.  Using WebView will simplify the writing of code targeted toward the Android operating system.  This is useful to those developers who wish to code android programs.

Claim 17:  Anzures teaches the method according to claim 2.  Anzures does not teach wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing the video, and displaying the feedback content through the WebView control.
However, Lewis teaches wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing the video, and displaying the feedback content through the WebView control (content associated with a page can be presented within an application executing on the mobile device in any suitable manner. For example, in some embodiments, the content can be presented within a web browser interface executing within the application, such as a WebView application or any other suitable web browser rendered within the application. A link within the content can be to a video provided by a video sharing service associated with the application that is to be provided through the application. The mechanisms described herein can intercept a selection of the link to the video through the WebView and can cause user interface elements associated with a video watch page to be loaded in the application while the video is buffered on the user device [Lewis, 0020].  Combining prior art elements according to known methods to yield predictable results [MPEP 2143 (A)]. Examiner's Note: this claim is describing the specific type of computer programming.  Computer programs are not patentable.  Instead, methods that can be embodied on a computer can be patented.  WebView is merely a type of computer program used for mobile devices such as Android).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of Anzures to include the WebView computer language feature of Lewis.
One would have been motivated to make this modification to allow users of Android to display web pages as a part of their activity layout.  Using WebView will simplify the writing of code targeted toward the Android operating system.  This is useful to those developers who wish to code android programs.

Claim 19:  Anzures teaches the method according to claim 4.  Anzures does not teach wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing the video, and displaying the feedback content through the WebView control.
However, Lewis teaches wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing the video, and displaying the feedback content through the WebView control (content associated with a page can be presented within an application executing on the mobile device in any suitable manner. For example, in some embodiments, the content can be presented within a web browser interface executing within the application, such as a WebView application or any other suitable web browser rendered within the application. A link within the content can be to a video provided by a video sharing service associated with the application that is to be provided through the application. The mechanisms described herein can intercept a selection of the link to the video through the WebView and can cause user interface elements associated with a video watch page to be loaded in the application while the video is buffered on the user device [Lewis, 0020].  Combining prior art elements according to known methods to yield predictable results [MPEP 2143 (A)]. Examiner's Note: this claim is describing the specific type of computer programming.  Computer programs are not patentable.  Instead, methods that can be embodied on a computer can be patented.  WebView is merely a type of computer program used for mobile devices such as Android).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of Anzures to include the WebView computer language feature of Lewis.
One would have been motivated to make this modification to allow users of Android to display web pages as a part of their activity layout.  Using WebView will simplify the writing of code targeted toward the Android operating system.  This is useful to those developers who wish to code android programs.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (US 20140059434 A1, published: 2/27/2014) and Oyamatsu et al. (US 20090129749 A1, published: 5/21/2009), and in further view of Lewis et al. (US 20180309849 A1, published: 10/25/2018).
Claim 18:  The combination of Anzures and Oyamatsu, teaches the method according to claim 3.  The combination of Anzures and Oyamatsu, does not teach wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing the video, and displaying the feedback content through the WebView control.
However, Lewis teaches wherein displaying the feedback content on the browser page, comprises: creating a new process, creating a WebView control by the new process, and displaying the feedback content through the WebView control; or, creating a WebView control by a process for playing the video, and displaying the feedback content through the WebView control (content associated with a page can be presented within an application executing on the mobile device in any suitable manner. For example, in some embodiments, the content can be presented within a web browser interface executing within the application, such as a WebView application or any other suitable web browser rendered within the application. A link within the content can be to a video provided by a video sharing service associated with the application that is to be provided through the application. The mechanisms described herein can intercept a selection of the link to the video through the WebView and can cause user interface elements associated with a video watch page to be loaded in the application while the video is buffered on the user device [Lewis, 0020].  Combining prior art elements according to known methods to yield predictable results [MPEP 2143 (A)]. Examiner's Note: this claim is describing the specific type of computer programming.  Computer programs are not patentable.  Instead, methods that can be embodied on a computer can be patented.  WebView is merely a type of computer program used for mobile devices such as Android).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the video player that upon a touch reveals further interactable controls application of the combination of Anzures and Oyamatsu, to include the WebView computer language feature of Lewis.
One would have been motivated to make this modification to allow users of Android to display web pages as a part of their activity layout.  Using WebView will simplify the writing of code targeted toward the Android operating system.  This is useful to those developers who wish to code android programs.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references will display media controls over media after receiving a touch event:
Davydov et al. (US 20120050185 A1, published: 3/1/2012)
Penha et al. (US 20160370956 A1, published: 12/22/2016)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145